                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

RICKY McKLEMURRY as co-executor for the estate
of Louise McLemurry; RONALD McKLEMURRY
as co-executor for the estate of Louise McLemurry; and
PHILLIP McKLEMURRY as co-executor for the estate
of Louise McLemurry.                                                              PLAINTIFFS

vs.                                            CIVIL ACTION No.: 3:09-CV-181-HTW-LRA

J. DEWAYNE THOMAS; MICHAEL G. POND; JOHN
GADOW; and JOHN DOES A-Z.                                                       DEFENDANTS

                          ORDER SUBSTITUTING PLAINTIFFS

       BEFORE THIS COURT are the following motions: Motion for Settlement to be Paid into

the Estate of Louise McKlemurry [Docket no.175]; Motion to Substitute Party [Docket no.

178]; Amended Motion to Substitute Party [Docket no. 182]; Plaintiffs’ Motion to Enforce

Settlement Agreement and Impose Sanctions [Docket no. 183]; and Motion to Withdraw [183]

[Docket no. 184].

       On October 10, 2018, this court set a hearing for Monday, October 29, 2018, at 1:30 p.m.

on all outstanding motions. Counsel for the defendants appeared: Scott Murray; and Silas

McCharen. Louise McKlemurry, the original plaintiff in this action, unfortunately died in

September, 2011. [Docket no. 152]. After her death, Louise McKlemurry’s sons hired Attorney

Charles V. Homan, Jr., to represent them as they continued to pursue Louise McKlemurry’s

lawsuit. This court granted Ricky McKlemurry’s motion to substitute plaintiff on May 21, 2012.

[Docket no. 162]. Subsequently, the parties reached a settlement of all outstanding issues and, on

March 12, 2013, this court dismissed this lawsuit without prejudice. [Docket no. 172].

       Plaintiff Ricky McKlemurry filed his instant motions pro se seeking payment of the

settlement funds into the estate of Louise McKlemurry.

                                                1
         During this court’s hearing on Monday, October 29, 2018, counsel for the defendants

appeared. The pro se plaintiff and his co-movants did not appear because they had not received

notice of the hearing, which notice had been sent to Attorney Homan.1 The court then attempted

to contact Ricky McKlemurry through the only telephone number that it had and left a voicemail

directing Ricky McKlemurry to contact the court. Vivian McKlemurry, Ricky McKlemmury’s

wife, called this court back and the court teleconferenced her into the hearing.

         Counsel for the defendants informed the court that they had no opposition to plaintiff’s

Amended Motion to Substitute Party2 [Docket no. 182], but that they opposed plaintiff’s first

Motion to Substitute Party3 [Docket no. 178]. Accordingly, this court granted Plaintiff’s

Amended Motion to Substitute Party [Docket no. 182] and denied plaintiff’s first Motion to

Substitute Party [Docket no. 178].

         The court then directed the parties to discuss settlement and report the success of such no

later than Friday, November 16, 2018.4 The parties are to report such in the following ways:

defendants are to email the court with their report; and plaintiffs are to mail a letter to the court at

501 E. Court St., Ste. 6.750, Jackson, MS 39201. As a part of their response, Plaintiffs are hereby



1
  The court attempted to contact Attorney Homan, who has not filed a motion to withdraw in the instant litigation,
and discovered that he has been suspended from the practice of law for a disciplinary reason that is unknown to this
court.
2
  Plaintiffs’ amended motion to substitute party asks this court to add the co-executors of Louise McKlemurry’s
estate as plaintiffs.
3
  Plaintiffs’ first motion to substitute party asks this court to add all the beneficiaries of Louise McKlemurry’s estate
as plaintiffs.
4
  The court provided the contact information for Mr. Scott Murray as:
          Carroll, Warren & Parker, PLLC
          188 E. Capitol St.
          Ste. 1200
          Jackson, MS 39201
          (601) 592-1010
The court also provided the contact information for Silas McCharen as:
          Daniel, Coker, Horton & Bell - Jackson
          4400 Old Canton Road, Suite 400
          Jackson, MS 39211
          (601) 969-7607

                                                           2
directed to provide telephone numbers and addresses at which this court may contact them in the

future.

          IT IS, THEREFORE, ORDERED that plaintiff’s Amended Motion to Substitute

Party [Docket no. 182] is hereby GRANTED and that Ronald McKlemurry and Phillip

McKlemurry are hereby ADDED as plaintiffs to this matter.

          IT IS FURTHER ORDERED that plaintiff’s Motion to Substitute Party [Docket no.

178] is hereby DENIED.

          IT IS FURTHER ORDERED that plaintiff’s Motion to Withdraw [183] [Docket no.

184] is hereby GRANTED and that plaintiff’s Plaintiffs’ Motion to Enforce Settlement

Agreement and Impose Sanctions [Docket no. 183] is hereby WITHDRAWN.

          IT IS FINALLY ORDERED that plaintiff’s Motion for Settlement to be Paid into

the Estate of Louise McKlemurry [Docket no.175] is HELD IN ABEYANCE pending the

outcome of the settlement negotiations of the parties. The parties are hereby ordered to

report the status of settlement negotiations no later than November 30, 2018.

          SO ORDERED this the 28th day of November, 2018.

                                           /s/HENRY T. WINGATE___________________
                                           UNITED STATES DISTRICT COURT JUDGE




                                              3
